Citation Nr: 1450065	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a left hip disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In the May 2011 rating decision, the RO also granted service connection for a right knee disability, rated as noncompensable, granted service connection for a bilateral foot disability, rated as noncompensable, granted service connection for a scar of the left buttock, rated as noncompensable, and denied service connection for rash breakouts.  In his August 2011 notice of disagreement, the Veteran expressed disagreement only with the initial disability ratings assigned for his left and right hip disabilities.  Accordingly, the Veteran did not perfect an appeal as to any other issues adjudicated in the May 2011 rating decision, and thus, those issues are not currently before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Eastern Kansas Healthcare System dated December 2010 to April 2012; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In association with his claim for service connection, the Veteran was afforded a VA examination in December 2010, immediately following his discharge from active duty service.  The December 2010 VA examiner reported the Veteran took nonsteroidal anti-inflammatory drugs (NSAIDs) for his hip pain, and occasionally a prescription medication.  The VA examiner also stated that upon examination, the Veteran's hip pain was not from manipulation of his hips, but with pressure from standing.  Finally, the Board notes the December 2010 VA examiner was not consistent regarding whether the Veteran experienced flare-ups of his hip pain.

At an August 2011 VA history and physical examination, the Veteran complained that his bilateral hip pain was worse with the cold, walking, and when lying down.  Upon examination, the VA provider noted that any movement of the Veteran's hips caused him pain, and that the bilateral hips were tender to deep palpitation.  The VA provider diagnosed degenerative joint disease of the bilateral hips, and prescribed a medication to treat the inflammation of the hips, as well as a pain medication for severe pain only.  At his August 2012 hearing before the Board, the Veteran testified that his hips have gotten worse since his last VA examination, especially since he began working in construction, and noted that he now takes two medications for his hips.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's left and right hip disabilities.

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected left hip disability and right hip disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's left and right hip disabilities, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's right and left hips.  

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



